DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,152,049 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims same features that have been claimed in the issued patent. In other words, the current application is broader than the issued patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rennie et al. (US 8,536,898 B2).
Regarding claim 2, Rennie teaches a method, comprising:
generating a first signal at a gate of a first transistor based at least in part on coupling a memory cell with a first access line (Fig. 5A, first transistor MN2, first access transistor BL);
generating a second signal at a gate of a second transistor based at least in part on coupling a reference voltage source with a second access line (Second transistor MN1, Second access line BLB);
generating a third signal at a drain of the first transistor and a fourth signal at a drain of the second transistor based at least in part on generating the first signal, generating the second signal (OUTB is the third signal, OUT is the fourth signal), and coupling a source of the first transistor with a source of the second transistor (Source of transistor MN2 is coupled to source of transistor MN1); and determining a logic state stored by the memory cell based at least in part on comparing the third signal with the fourth signal (The sense amplifier compares and maintain OUT and OUTB which are the logic state).
Regarding claim 3, Rennie further teaches the method of claim 2, wherein:
the third signal comprises a first voltage that is generated based at least in part on a first current through the first transistor that is associated with generating the first signal at the gate of the first transistor; and the fourth signal comprises a second voltage that is generated based at least in part on a second current through the second transistor that is associated with generating the second signal at the gate of the second transistor (signal OUT and OUTB are based on a current through first and second transistors MN1 and MN2 associated with first and second signal at the gates).
Regarding claim 4, Rennie further teaches the method of claim 2, further comprising: coupling the source of the first transistor and the source of the second transistor with a ground node, wherein generating the third signal and the fourth signal is based at least in part on coupling the source of the first transistor and the source of the second transistor with the ground node (Transistors MN1 and MN2 are coupled to ground node VSS).
Regarding claim 5, Rennie further teaches the method of claim 2, further comprising: coupling the drain of the first transistor and the drain of the second transistor with a voltage source, wherein generating the third signal and the fourth signal is based at least in part on coupling the drain of the first transistor and the drain of the second transistor with the voltage source (the drain for transistors MN1 and MN2 are indirectly coupled with a voltage source VDD).
Regarding claim 6, Rennie further teaches the method of claim 2, further comprising: coupling a drain of a third transistor with the gate of the first transistor via a third access line, the first access line coupled with a source of the third transistor, wherein generating the first signal is based at least in part on coupling the drain of the third transistor with the gate of the first transistor (Third transistor MP1, which the drain is coupled to the gate of the first transistor MN2).
Regarding claim 7, Rennie further teaches the method of claim 6, wherein a voltage of the first signal is based at least in part on an amount of charge transferred between the third access line and the first access line (Fig. 4A).
Regarding claim 8, Rennie further teaches the method of claim 2, further comprising: coupling a drain of a fourth transistor with the gate of the second transistor, the second access line coupled with a source of the fourth transistor, wherein generating the second signal is based at least in part on coupling the drain of the fourth transistor with the gate of the second transistor (Fourth transistor MP1 which the gate is coupled to the second transistor MN1).
Regarding claim 9-20, the claims have similar limitations as claim 1-8. Rennie teaches all the limitation using the same embodiment or different embodiments. Therefore, the claims are rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824